McMurray, Presiding Judge.
Defendant was jointly indicted with co-defendant Tawanna Denise Hill for violating Georgia’s Controlled Substances Act, selling cocaine. The evidence adduced at a jury trial showed that defendant and the co-defendant sold cocaine to an undercover police informant. Defendant was found guilty of selling cocaine. This appeal followed the denial of defendant’s motion for new trial. Held:
In her sole enumeration, defendant challenges the sufficiency of the evidence.
At trial, Brenda Stokes was called by the State, but she refused to testify. Narcotics Investigator Mike Key of the Dalton Police Department testified that Brenda Stokes, a paid undercover police narcotics informant, was given money to purchase illegal drugs and was wired for audio surveillance on December 19, 1990. Investigator Key testified that at about 9:30 that evening he monitored a $24 drug buy transmitted over the audio device wired to Brenda Stokes. Investigator Key testified that the informant soon returned with a description of defendant and the co-defendant and a quantity of “crack” cocaine. Investigator Key testified that Brenda Stokes later informed him that defendant participated in the drug transaction by collecting and counting the drug money. This testimony was sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of violating Georgia’s Controlled Substances Act, selling cocaine. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Sognier, C. J., and Cooper, J., concur.